Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-10 and 16-17, the prior art fails to teach or suggest a
method of receiving a downlink signal by a user equipment (UE) in a wireless communication system, the method comprising the steps of attempting to detect downlink control information of the UE from the control channel candidate based on mapping between each CCE and the at least one REG bundle, wherein, based on overlap between the first CORESET on which interleaving is performed and a second CORESET among the plural CORESETs and an aggregation level of the control channel candidate greater than 2 or more, the UE performs interleaving to cause at least one REG bundle of a first CCE among different CCEs constituting the control channel candidate and at least one REG bundle of a second CCE among the different CCEs to be contiguous in the frequency domain, in combination with other limitations, as specified in the independent claims 1, and 16. 
Regarding claims 11-15, the prior art fails to teach or suggest a method of transmitting a downlink signal by a base station (BS) in a wireless communication system, the method comprising the steps of transmitting downlink control information of the UE on the control channel candidate based on mapping between each CCE and the at least one REG bundle, wherein, based on overlap between the first CORESET on which interleaving is performed and a second CORESET among the plural CORESETs and an aggregation level of the control channel candidate greater than 2 or more, the 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465